     Case 2:20-cv-01665-JAM-KJN Document 22 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BILLY DRIVER,                                      No. 2: 20-cv-1665 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    KERN VALLEY SUPERIOR COURT, et
      al.,
15
                         Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On January 22, 2021, the magistrate judge filed findings and recommendations herein

22   which were served on plaintiff and which contained notice to plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

24   objections to the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   ////
                                                         1
     Case 2:20-cv-01665-JAM-KJN Document 22 Filed 03/22/21 Page 2 of 2


 1         1. The findings and recommendations filed January 22, 2021, are adopted in full; and
 2         2. Plaintiff’s claim against defendant Shute are dismissed as improperly joined.
 3

 4
     DATED: March 19, 2021                         /s/ John A. Mendez
 5
                                                   THE HONORABLE JOHN A. MENDEZ
 6                                                 UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
